Citation Nr: 0722657	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for anxiety neurosis, with depressive features.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to February 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision that denied an 
increase in a 10 percent rating for anxiety neurosis with 
depressive features.  By an August 2004 RO decision, the 
veteran's rating was increased from 10 percent to 30 percent.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In his October 2002 claim, the veteran indicated that he 
wanted a higher rating for his skin disability.  This matter 
has not been developed for appellate review and is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. Specifically, this 
issue must be remanded in order to obtain additional VA 
Medical Center (VAMC) treatment records and to schedule the 
veteran for a psychiatric VA examination to ascertain the 
current severity of his service-connected anxiety neurosis, 
with depressive features. 

The veteran alleges that his service-connected anxiety 
neurosis, with depressive features warrants an evaluation in 
excess of 30 percent disabling. 

The Board finds that the medical evidence of record is 
inadequate for purposes of evaluating the current severity of 
the veteran's anxiety neurosis, with depressive features and 
that a remand is required by law.  See 38 C.F.R. § 4.2 
(2006).

The most recent VA examination associated with the claims 
folder is a January 2003 examination.  Although this 
examination provides much information about the veteran's 
mental state, it does not give current information upon which 
an accurate opinion can be based.  A new examination must be 
conducted in order to evaluate the veteran's current mental 
state.  In addition, as the veteran continues to receive 
treatment for his anxiety neurosis, with depressive features, 
the RO must obtain the most recent treatment records as well.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed necessary to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
In this regard, all outstanding VA 
records regarding the veteran's anxiety 
neurosis, with depressive features from 
November 2004 to the present should be 
obtained from the facility in Detroit, 
Michigan. 

3.	The veteran should be provided with a 
psychiatric VA examination in order to 
determine the current severity of his 
anxiety neurosis, with depressive 
features.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner, including the 
records of treatment for psychiatric 
symptomatology.  The examiner must note 
in the examination report that the 
claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, to 
include a GAF score.  The complete 
rationale for any opinions expressed 
should be provided.

4.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2004 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

